OPINION — AG — ** BUILDING — BONDS ** THUS, IF THE USE TO WHICH THE OKLAHOMA PLANNING AND RESOURCES BOARD PROPOSES TO PUT SAID FRAME BUILDING BRINGS IT WITHIN THE CLASSIFICATION OF FACILITIES "WHICH CANNOT BE CONSTRUCTED FROM REVENUE REFUNDING BONDS" (UNDER THE RULE SET OUT IN SECT. 4 OF THE BILL), WE BELIEVE SAID APPROPRIATION MAY BE USED TO PURCHASE SAME. WHETHER OR NOT SAID BUILDING COMES WITHIN SAID CLASSIFICATION IS A QUESTION OF FACT. THE BOARD WOULD HAVE NO AUTHORITY TO BUY SAID BUILDING UNLESS THE OWNER THEREOF FURNISHED CLEAR TITLE THERETO. (PURCHASE) CITE: 74 Ohio St. 351 [74-351] (MAINARD KENNERLY)